Title: To George Washington from Benjamin Tallmadge, 22 July 1781
From: Tallmadge, Benjamin
To: Washington, George


                  
                     Sir
                     Wethersfield July 22d 1781
                  
                  I had the honor of writing to your Excellency on the 4th inst. since which I have sent forward about 30 more Remounts to Camp, & I wish I could add that they were proper for the service.
                  The Mechanicks whom I have employed are bringing in the Articles which they have been preparing for the Regt, which will be immediately packed, & as soon as I have settled my Accounts with the Auditors, I shall set out with the few Dragoons I have with me, & all the Horses, furniture &c. for Camp.  I trust I shall not be detained more than six Days from this Date—I have the Honor to be, with the most respectful Attachmt Your Excellency’s most Obedt Servt
                  
                     Benja. Tallmadge
                  
               